ORDER
This matter is before the Supreme Court pursuant to an order directing the defendants to appear and show cause why their appeal should not be summarily denied and dismissed.
In this case defendants had appealed from the Superior Court judgment granting to plaintiffs specific performance of a purchase and sales agreement for real estate executed by the parties. The sale never materialized because defendants had failed to and had in fact declined to remove an inheritance tax lien on the property which they had acquired on their mother’s death.
The trial justice found that:
“ * * * the defendants willfully failed to discharge that inheritance tax lien. The Court finds that this was an unreasonable act on the part of the defendants and it was done willfully.”
Furthermore, while defendants argued that plaintiffs were not ready, willing and able to perform at the date set for the closing, the trial justice found otherwise and there was competent evidence before him to support that finding.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that defendants have failed to show cause. The trial justice acted well within the bounds of his discre*784tion in granting plaintiff s prayer for specific performance in view of the evidence before him.
For these reasons the defendants’ appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.